Exhibit 10.31
 
CONSENT
 
  The undersigned is the holder of a 6% Secured Convertible Note due September
27, 2010 and/or 6% Secured Convertible Note due December 20, 2010 (each. a
“Note”) issued by Tasker Products Corp., a Delaware corporation (the “Company”).
This Consent (“Consent”) relates to the Notes and the Subscription Agreement
dated as of September 2007 (the “Subscription Agreement”) by and among the
Company and the investors parties thereto and is entered into as of March 24,
2008. Each of the Company and the undersigned may be referred to herein as a
“Party” and collectively as the “Parties”.
 
WHEREAS, the Subscription Agreement allows the Company to incur senior
indebtedness in the form of a line of credit through Greenbridge in the
principal amount of $3,000,000, as reflected on Schedule 9(p) to the
Subscription Agreement (the “Existing Senior Indebtedness”); and
 
WHEREAS, the Parties desire, among other things, to modify the terms of the
Existing Senior Indebtedness such that the Company be permitted to incur senior
indebtedness in the form of a promissory note financing in an aggregate
principal amount of $5.0 million pursuant to which Axiom Capital shall serve as
placement agent (replacing Greenbridge as placement agent), which financing may
consist of promissory notes convertible into shares of the Company’s common
stock (the “New Senior Indebtedness”).
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, including, without limitation,
the Additional Consideration (as defined below), the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the Parties agree as follows:
 
1. Item 1 of Schedule 9(p) of the Subscription Agreement which states:
 
“Greenbridge Line of Credit in the principal amount of $3,000,000* .”
 
is hereby amended, deleted and replaced with the following:
 
“Promissory note financing in the aggregate principal amount of $5.0 million
pursuant to which Axiom Capital shall serve as placement agent, which financing
may consist of promissory notes convertible into shares of the Company’s Common
Stock. Said financing is a lien senior to the liens disclosed on this Schedule
9(p), and senior to the qualified financing and related transactions, to which
these disclosure schedules relate.”
 

--------------------------------------------------------------------------------

* The Greenbridge Line of Credit is a lien senior to the liens disclosed on this
Schedule 9(p), and senior to the qualified financing and related transactions,
to which these disclosure schedules relate.


--------------------------------------------------------------------------------


 
Pursuant to Section 3(b) and (c) of each of the Collateral Agent Agreements
dated as of September 28, 2007 and December 20, 2007, respectively, among the
Company, Axiom Capital Management, Inc., as Collateral Agent and the other
parties thereto, the undersigned hereby authorizes Axiom Capital Management,
Inc., as Collateral Agent, to subordinate any Collateral (as defined in the
Collateral Agent Agreement) to the proposed security interest with respect to
the New Senior Indebtedness and to enter into any agreement or take any action
on behalf of the undersigned to effectuate the foregoing and the New Senior
Indebtedness.


2. Subject to the terms and conditions hereunder and notwithstanding anything to
the contrary in the Subscription Agreement, the Notes or any agreement or
instrument relating thereto, for each of the interest payments (“Interest
Payments”) due under the Notes on each of the last business day of each of
March, June, September and December, beginning on March 2008, and ending June
2009 (collectively, the “Interest Payments Dates”), the undersigned hereby
agrees that, in lieu of making the Interest Payments in cash on the Interest
Payment Dates, all such interest payments shall be payable by the Company’s
delivery of a Note in the principal amount of such interest payment (“Interest
Note”), which Interest Notes shall be identical to the Notes, including the
maturity date, except that the initial Conversion Price per share on such
Interest Note shall be $0.11. The Company and the undersigned hereby acknowledge
and agree that this Consent shall apply to all future Interest Payments. In
addition, subject to the terms and conditions hereunder, the undersigned waives
any additional provision under any other any agreement or instrument that would
prohibit the Company from paying the Interest Payments as set forth in this
section 2, or cause the payment of the Interest Payments as set forth in this
section 2 to constitute or give rise to an event of default under, violate any
term of, or impose any penalty or restriction under, any agreement or
instrument.
 
3. As additional consideration for the consents provided by the undersigned
hereunder (the “Additional Consideration”), the Company agrees to issue to the
undersigned warrants exercisable for shares of common stock as is equal to the
quotient determined by dividing the Warrant Amount (as defined below) by the
initial exercise price of $0.11 per share (the “Warrants”). The term “Warrant
Amount” shall mean an amount equal to ten percent (10%) of the principal amount
of the Notes issued by the Company to the undersigned that is currently
outstanding. Notwithstanding the foregoing, the Company shall not be required to
issue the Warrants until (i) holders of at least 51% of the Company’s shares of
common stock issued and issuable upon conversion of all outstanding Notes become
parties to this Consent, (ii) closing of the New Senior Indebtedness (in an
aggregate principal amount of at least $3 million) and (iii) such time as the
Company has sufficient shares of common stock authorized to facilitate the
exercise of the Warrants.


4. This Consent may be executed in one or more counterparts (including via PDF
and/or facsimile), each of which shall be deemed an original but all of which
together will constitute one and the same instrument.


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Consent has been executed by each of the Parties hereto
on the date first above written.
 
COMPANY:
 
TASKER PRODUCTS CORP.
 
By:
   
Name:
 
Title:
 



[INVESTOR SIGNATURE PAGES TO FOLLOW]


--------------------------------------------------------------------------------



INVESTOR SIGNATURE PAGE


INVESTOR NAME:
    
(Print Name)
   



By:
   
Name:
 
Title:
 





--------------------------------------------------------------------------------


 